DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-9 over Lutze et al. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lutze et al. (US 20080312670) [hereinafter Lutze] in view of Jewusiak (US 4424810).
Regarding claim 1, Lutze discloses a surgical ligature clip (1)(Fig. 16) having a first part and a second part (see abstract) [The examiner notes that the embodiment of Fig. 16 is considered to anticipate the claims; however, Fig. 1 is referenced for like features that are not shown in Fig. 16], each of the first and second parts comprising:
a clamping bar (formed by clamping portion 32, 33, 36, 37, 38) and a centrally-positioned perpendicular bracing bar (formed by arms 3,4) extending therefrom, the clamping bar being elongate relative to the bracing bar (see Fig. 16);
the clamping bar and bracing bar together defining a "T"- shape (shown in Fig. 16),
wherein the surgical fastener (1) further comprises at least one bracing element (formed by bends (5, 15) and portions (6,7)) connecting the bracing bar of each of the first and second parts (see Fig. 16) and
wherein the surgical fastener (1) is, as a whole, elongate when in a flattened configuration.
However, Lutze fails to disclose wherein the bracing bar comprises a recessed pivot for operatively engaging with a corresponding element on a fastener applicator.

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the bracing bar in Lutze to include the recessed pivot of Jewusiak as an additional securing means in order to provide another form of securement to attach the clip to a different delivery tool.
Regarding claim 2, Modified Lutze discloses wherein the first and second parts are substantially identical (shown in Fig. 16 Lutze).
Regarding claim 3, Modified Lutze discloses wherein there is a plurality of bracings bars (each first and second parts comprise a plurality of bracing bars formed by portions (8,9)) (Fig. 16 of Lutze) associated with each clamping bar.
Regarding claim 4, Modified Lutze discloses wherein the at least one bracing element (formed by bends (5, 15) and portions (6,7)) is curved via. bends (5,15) (shown in Fig. 16 of Lutze).
Regarding claim 5, Modified Lutze discloses wherein the at least one bracing element comprises a plurality of elements (formed by four bends (5, 15) and four portions (6,7) of arms (3,4)) to create a multi-part bracing element (shown in Fig. 16 of Lutze).
Regarding claim 7, Modified Lutze discloses wherein the surgical fastener (1) further comprises a reinforcement feature (tapering teeth (10)) which strengthens (i.e., reinforces) the grip of the ligature clip by providing friction against the target tissue; thereby preventing the tissue from sliding out of the clip (para. 0028 of Lutze; Fig. 18).
Regarding claim 8, Modified Lutze discloses wherein tissue contacting edges of the clamping bar (formed by clamping portion 33, 35, 37, 38, 36) of the clamping bar and the bracing bar (formed by arms 3,4) are curved and blunt (shown in Fig. 16 and 18 of Lutze).
Regarding claim 10, Modified Lutze discloses all the limitations disclosed above in claim 1, including a surgical ligature clip comprised of a clamping bar, a centrally-positioned perpendicular bracing bar extending therefrom and at least one bracing element on each of the first and second parts.
However, the embodiment shown in Figs. 16-18 of Modified Lutze fails to disclose a kit comprising a plurality of the surgical fasteners as defined by claim 1.
In the embodiment shown in Fig. 15, Lutze discloses a carrier comprising a plurality of ligature clips (as defined by the embodiment shown in Fig. 1).
It would have been well within the purview of one of ordinary skill in the art to have modified the device of Modified Lutze shown in Fig. 16 to include a kit having an applicator and a plurality of the clips disposed thereon in a similar manner as that shown in fig. 15, the clips each having a structure as shown in fig. 16, for the predictable result of retaining and releasing a plurality of ligature clips (para. 0070).
Claims 1, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2254620) in view of Codling et al. (US 3378010) [hereinafter Codling].
Regarding claim 1, Miller discloses a surgical fastener (Fig. 5) having a first part and a second part (Fig. 5), each of the first and second parts comprising:
a clamping bar (legs (30, 31)) (Fig. 5) and a centrally-positioned perpendicular bracing bar (proximal portions of webs (32) that extend perpendicular to the legs (30, 31)) (see annotated Fig. 5 of Miller below) extending therefrom (para. 0019), the clamping bar (30,31) being elongate relative to the bracing bar (see annotated Fig. 5 below), the clamping bar and bracing bar together defining a "T"- shape (Fig. 5), wherein the surgical fastener (see Fig. 5) further comprises at least one bracing element 
[note: in the instant application, the clamping bar, bracing bar, and bracing element (shown in Fig. 5 of the instant application) are not individually separate components but components that are continuously formed from one another]
However, Miller fails to disclose wherein the bracing bar comprises a recessed pivot for operatively engaging with a corresponding element on a fastener applicator.
Codling in the same field of endeavor teaches a clip (Fig. 5) having a first part (110) (Fig. 5) and a second part (120) (Fig. 5) each comprising a surface having a recessed pivot (circular aperture/dimple (150))) (Fig. 5) for operatively engaging with a corresponding element (50) (Fig. 3) on a fastener applicator (40) (Fig. 3) (col. 4 lines 44-51 and col. 6 lines 6-10) [note: the indentations are circular in shape (col. 6 lines 6-10) and thereby permit pivotable or rotatable motion].
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the bracing bar in Miller to include the recessed pivot of Codling in order to provide a securing means to attach the clip to a delivery tool (col. 4 lines 44-51 and col. 6 lines 6-10).


    PNG
    media_image1.png
    165
    258
    media_image1.png
    Greyscale

Annotated Fig. 5 of Miller

    PNG
    media_image2.png
    191
    272
    media_image2.png
    Greyscale

Annotated Fig. 4 of Miller
Regarding claim 21, Modified Miller discloses wherein there are three bracing bars evenly spaced along each clamping bar both the first and second parts (see annotated Fig. 5 of Miller above; col. 2 lines 48-50 of Miller).
Regarding claim 22, Modified Miller discloses wherein there is a bracing element connecting the plurality of bracing bars of the first and second parts (see annotated Fig. 4 of Miller above; col. 2 lines 48-50).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lutze et al. (US 20080312670) [hereinafter Lutze] in view of Jewusiak (US 4424810) and in further view of Mohiuddin (US 20060212049).
Regarding claim 6, Modified Lutze discloses all the limitations disclosed above in claim 1, including a surgical ligature clip comprised of a clamping bar, a centrally-positioned perpendicular bracing bar extending therefrom and at least one bracing element on each of the first and second parts. Modified Lutze further discloses that all of the portions of the ligature clip is formed from the same material (para. 0056 of Lutze).
 	However, Modified Lutze fails to disclose wherein the bracing bar is made of a material which has a greater rigidity relative to a material used for forming the at least one bracing element.

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device of Modified Lutze (which uses one material to form all the portions of the surgical fastener) in view of the teachings of Mohiuddin to have the bracing bar be formed from a rigid, non-deformable material and the bracing element be formed from a resilient, deformable material in order to have resilient, bendable portions that can bring the top and bottom parts of the surgical clip together and have a rigid, non-deformable portion that can maintain its shape and structural integrity when pressure is applied to the clip (para. 0029).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAUREN DUBOSE/Examiner, Art Unit 3771        

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771